DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 06/24/2022 (“06-24-22 OA”), the Applicant amended independent claim 1 and added new claims 7-8 in a reply filed on 09/08/2022. Applicant’s amendments to independent claim 1 have substantively changed the scope of claim 1 and its dependent claims.
	Currently, claims 1-8 are examined as below.
Election/Restrictions
Applicant’s amendments to claim 3 have overcome the 112(b) rejections as set forth under line item number 1 in the 06-24-22 OA.
Despite Applicant’s substantive amendments to independent claim 1, previously-cited prior art Moosburger still reads on the claim. Details please see below.
New grounds of rejections under 35 U.S.C. 102(a)(1) and 112(b) are provided as follows. There are also claim objections.
Claim Objections
Claim 1 is objected to because of the following informalities: 
	Regarding claim 1:
	In line 4, “the light emitting elements” should read “the light-emitting elements.”
	In line 5, “a light emitting element” should read “a light-emitting element.”
	In lines 5-6, “adjacent light emitting elements” should read “adjacent light-emitting element,” such that the claim languages would be consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “external light” in line 8 renders the claim indefinite. It is unclear whether such external light is the same external light as recited in line 4 of claim 1.
Note the dependent claims 2-6 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0157247 A1 to Moosburger et al. (“Moosburger”).



    PNG
    media_image1.png
    296
    479
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    499
    media_image2.png
    Greyscale

Regarding independent claim 1, Moosburger in Figs. 3, 13 and 15-16 teaches a display apparatus 1 (¶ 42, video wall 1) comprising: 
light-emitting elements 2 (¶ 42, components 2 comprise light-emitting structural elements) configured to emit light in a screen 1 (¶ 42, video wall 1 i.e., screen for displaying video); 
a louver 9 (¶ 59, optical element 9) fixed on the screen 1 with a fastener 10 (¶ 46 & ¶ 59, retaining pin 10; the optical element 9 is fastened to the video wall 1 with the use of the retaining pin 10), the louver 9 including eaves 21 (Figs. 13, 16 & ¶ 59, shading elements 21 on the left and right ends of the apparatus 1) for blocking external light from reaching the light emitting elements 2 (¶ 59, shading elements 21 shade all components of the video wall 1, including components 2, from light irradiation 22 of the sun 32 i.e. external light) and partitions 21 (Figs. 13, 16 & ¶ 59, shading elements 21 around the center portion of the apparatus 1) for preventing light emitted from a light emitting element 2 to leak to adjacent light emitting elements 2 (see Note below); and 
a member 21 (¶ 59, shading element 21) disposed on a surface of the louver 9 around the fastener 10 (Figs. 13 & 15-16) and configured to reflect external light in multiple directions (¶ 12) or absorb the external light 32 (¶ 59, shading element 21 is composed of an opaque metal, which has light absorbing property1), the external light 32 being incident to a portion around the fastener 10 (Fig. 13).
Note: A limitation of “for preventing light emitted from a light emitting element to leak to adjacent light emitting elements” is attempting to define the claimed partitions by what it does, rather than by what it is, which can be evidenced by its specific structure or specific composition. See MPEP § 2173.05(g). The limitation can be construed as a function and/or a property of the claimed display apparatus. 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)". 
Here, since Moosburger teaches all of the claimed structure limitations of the claimed display apparatus, the display apparatus taught by Moosburger is capable of performing the claimed function as recited in the limitation above.
Furthermore, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic{,} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underlined for emphasis}." 
Here, the limitation does not structurally distinguish the claimed partitions over the prior art as is it directed to a function or property of the claimed display apparatus. The display apparatus including inherently has the property or can function as recited in the limitation above, because it necessarily flows from the teachings of Moosburger that the shading elements 21 (i.e. partitions) of the optical element 9 around the center portion of the video wall (i.e. display apparatus) 1 are formed between the components 2 (i.e. light-emitting elements; see Figs. 13 & 16) and configured to influence light emission of the components 2 (¶ 46). That is, Moosburger’s partitions 21 would prevent light emission from one light emitting element 2 to leak to adjacent light emitting elements 2 as claimed.
	Regarding claim 3, Moosburger in Figs. 13 and 15-16 further teaches the member 21 is a plurality of protrusions 21 (Figs. 13 & 16, shading members 21 protrude from a surface) surrounding the fastener 10 (Figs. 13 & 15-16, members 21 are on and around sides of (i.e., surrounding) the pin 10).
Regarding claim 4, Moosburger in Fig. 15 further teaches the protrusions 21 include at least one of a linear protrusion 21 (Fig. 15).
Regarding claim 5, Moosburger in Figs. 13 and 15-16 further teaches the member 21 is an uneven area (Figs. 13 & 16, member 21 is an area of protruding structure from a flat surface (i.e., protruding structure being higher than flat surface), which makes it an uneven area) disposed on the surface of the louver 9 around the fastener 10 (Figs. 13 & 15-16, members 21 are around sides of the pin 10).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the member is an annular protrusion surrounding the fastener.
	Claim 6 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein the member is an anti-reflection member disposed on the surface of the louver around the fastener.
Claims 7-8 are allowed.
Independent claim 7 is allowed, because claim 7 includes previously-indicated allowable subject matter of claim 2 and has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims as set forth under line 3 in the 06-24-22 OA.
Independent claim 8 is allowed, because claim 7 includes previously-indicated allowable subject matter of claim 6 and has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims as set forth under line 3 in the 06-24-22 OA.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895            

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                    

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2018/0106900 A1 by Droz et al. in paragraphs 35-36 discloses an opaque material formed of metal is able to absorb light.